* Corpus Juris-Cyc. References: Electricity, 20CJ, p. 333, n. 90; Injunctions, 32CJ, p. 384, n. 54.
Appellee, C.J. Thomas, filed his bill in the chancery court of Pike county against the Central Louisiana Power Company to enjoin the latter from cutting off the electric current furnished by it to the appellee for the running of his gin and grist mill situated in the town of Osyka, and to require appellant to continue furnishing such current, and for damages claimed to have been suffered by appellee on account of having been deprived of such current. On an ex parte application, appellee obtained from the chancellor a temporary injunction in accordance with the prayer of the bill. Later, there was a trial on bill, answer, and proof, resulting in a decree making the injunction prayed for perpetual, and awarding appellee damages in the sum of four hundred twenty-five dollars. From that decree, appellant prosecutes this appeal.
Appellee was engaged in running a public gin and grist mill in the town of Oyska, and appellant, a public service corporation, was engaged in furnishing to the inhabitants of said town electric current for lighting and power purposes. Appellant had in force a rule which provided that, on failure of its patrons to pay their bills for electric current, when due, such current should be cut off. *Page 361 
The monthly charge by appellant against appellee for the current to operate his gin and grist mill was a minimum charge of twenty dollars per month, whether the current was used or not, and, in addition, four cents per kilowatt. Appellee's bill for the month ending on the 20th day of September was two hundred nine dollars and forty-five cents. Under the rules of appellant, the bill was payable on or before the 15th of October. On the 1st day of October, according to custom, appellant sent appellee a statement of the amount due. Previous to that time, through some mishap over which appellant claimed to have no control, the electric current furnished appellee for the running of his gin and grist mill was cut off for a short time, as a result of which appellee claimed he was damaged in the sum of fifty-six dollars on account of not being able to run his gin and grist mill during the time he was deprived of current. On receipt of the bill from appellant, the appellee sent appellant a check on his bank for one hundred fifty-three dollars and forty-five cents, and along with it a charge bill of fifty-six dollars, which latter represented unliquidated damages claimed by appellee to have been suffered by him on account of having been so deprived of the electric current with which to run his plant. Appellant refused to recognize and allow this charge bill of fifty-six dollars, and demanded of appellee payment of the whole amount of his bill, two hundred nine dollars and forty-five cents, and, on appellee's refusal to pay same, appellant cut off the power being furnished him for his mill and gin plant. This action was taken by appellant after the bill in this case was filed, but before the writ of injunction was served.
Was it the duty of appellant, under the law, to continue to furnish appellee electric power for his gin and mill plant, pending settlement in the courts, or otherwise, of appellee's counterclaim? In considering this question, the fact should be kept in mind that appellant's business is affected with a public interest. It is *Page 362 
a public service corporation, furnishing electric current for power and lighting purposes to the inhabitants of the town of Osyka. Under the law, it can be compelled to furnish electric current to the communities it is serving, under reasonable rules and regulations as to the manner of furnishing such service, its tolls therefor, and when such tolls are payable. Under appellant's rules, its tolls for current furnished are payable monthly on or before the 15th of each month for the month ending on the 20th day of the month previous, and its rules also provide that if such charges are not paid by that time, appellant shall have the right to cut off the electric current of its delinquent patrons. Such rules are reasonable and necessary to properly protect and carry on the business appellant is engaged in. They are necessary to protect appellant's plant and keep up its efficiency. The enforcement of such rules is necessary to insure a reasonable revenue from the character of business appellant is engaged in. Appellant can maintain an efficient service only through prompt payment of its monthly tolls, and, because of that fact, it should have the right to resort to the summary remedy of denying service for nonpayment of tolls. Appellant cannot be denied the benefit of such rules because a patron presents a counterclaim for unliquidated damages. Appellant cannot be required to stop and adjudicate such claims. It has the right to enforce payment of its current dues and tolls by this summary remedy, regardless of the fact that the patron claims that appellant is indebted to him for an unliquidated demand. To hold otherwise would have the effect of leaving such a public utility as appellant to continue forced service to its patrons, pending settlement of counterclaims for unliquidated damages, until such claims were settled by the courts. Such forced service might continue indefinitely, and, because thereof, the efficiency of the service to the public might be materially interferred with. Such public service corporations as appellant, as a rule, have *Page 363 
no revenues except their monthly tolls and charges against patrons, who are numerous, and which tolls and charges usually are only a few dollars per month for each patron. The efficiency of the service depends upon the prompt payment of the monthly tolls and charges. The expenses incident to their collection by legal proceedings might be prohibitive. Rushville Telephone Co.
v. Irwin, 27 Ind. App. 62, 59 N.E. 327; Goodwin v.Cadwallader, 172 Ind. 619, 87 N.E. 644, 89 N.E. 319; BuffaloTelephone Co. v. Turner, 82 Neb. 841, 118 N.W. 1064; 19 L.R.A. (N.S.) 693, 130 Am. St. Rep. 699; Southwestern Telephone Co. v.Danaher, 238 U.S. 489, 35 S.Ct. 886, 59 L.Ed. 1419; 2 Joyce on Electric Law (2 Ed.), section 687, p. 1100.
There was no allegation that appellant was insolvent, and therefore could not be made to respond in damages for its alleged failure to furnish appellee current to run his gin and grist mill. Appellee had a complete remedy at law for the recovery of the damages he claimed, if he was entitled thereto.
We are of opinion that appellant had the right to deprive appellee of the current to run his mill and gin plant, because of his failure to pay the tolls he was due appellant for the previous month, and that that is the sounder and better rule, even though appellee's counterclaim was just and due from appellant. Appellee should have continued to pay his monthly bills and brought suit against appellant for damages suffered by him for the alleged wrong of appellant in depriving him of the current to run his mill and plant. We think to hold otherwise would so hamper the operation of a public service corporation of the character of appellant that it would materially interfere with its efficiency. This question was not decided in TelephoneCo. v. Baker, 85 Miss. 486, 37 So. 1012. The only question decided in that case was whether, under its particular facts, the *Page 364 
question of exemplary damages ought to have been submitted to the jury.
Reversed and judgment here for appellant.
Reversed.